ORDER
Appellant moves to be allowed to proceed without costs pursuant to Ex parte Cauthen, 291 S. C. 465, 354 S. E. (2d) 381, Order, filed March 25, 1987. She is represented by an agency or corporation which is a recipient of financial assistance from the Legal Services Corporation (Agency). The Department of Social Services (DSS) opposes the motion on the grounds that appellant has not made a sufficient showing of indigency and that the Agency has funds to pay for this appeal.
We adopt the following rule where an appellant who is represented by the Agency asks to proceed under Cauthen. An appellant represented by the Agency shall be presumed indigent and is entitled to proceed under Cauthen in the absence of evidence that the appellant is in fact not indigent. A motion or affidavit which merely denies indigency shall not constitute a sufficient showing. Instead, the party challenging the appellant’s indigent status must show facts supporting its position, for example a court order, an income statement prepared by appellant, or the affidavit of an employer. Further, certification by the *290Agency that funds are not available for this appeal shall be a prerequisite to Cauthen’s procedures.
DSS’ return in this case is clearly insufficient under this rule. Appellant’s motion shall be granted if the Agency files a certificate that funds are unavailable and if DSS fails to file additional evidence of appellant’s non-indigency with this Court within ten days of this order. If such documentation is filed, appellant shall have the opportunity to respond and the Court will reconsider the motion.
It is so ordered.